Citation Nr: 0403877	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  99-02 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for residuals of broken 
toes.

2.  Entitlement to service connection for residuals of a left 
knee injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from November 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
residuals of broken toes and residuals of a left knee injury.  

In May 2000, the Board remanded the case to the RO for 
further development.  The case has now been returned to the 
Board for appellate review.  

In January 2004, the undersigned Veterans Law Judge granted 
the veteran's representative's motion to advance the 
veteran's case on the Board's docket.  Subsequently, the 
Board received additional evidence without a waiver of RO 
review.  A review of the evidence revealed that it pertained 
only to his claim for service connection for residuals of 
broken toes.  The evidence did not relate to his claim for 
service connection for a left knee disability.  Accordingly, 
the Board finds that a remand is not necessary for the 
issuance of a supplemental statement of the case on this 
issue, and the veteran has not been prejudiced by the Board 
proceeding with its appellate review.  However, the issue of 
entitlement to service connection for residuals of broken 
toes will be addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's service medical records are unavailable; 
there is no corroborating evidence to support his assertion 
that he injured his left knee during basic training.  

3.  The preponderance of the evidence shows that the veteran 
does not have a left knee disability related to his military 
service, and arthritis of the left knee was not diagnosed 
within one year of his discharge from service.  


CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Ass12istance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statements of the case, the Board's remand, and VA letters 
apprised the veteran of the information and evidence needed 
to substantiate his claims for service connection, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  The veteran 
was informed in the initial rating decision that his service 
medical records were not available and were presumed 
destroyed in the fire at the National Personnel Records 
Center (NPRC), in St. Louis, Missouri, in 1973.  He was asked 
to submit any records he had in his possession.  In a July 
2000 letter, the veteran was advised that he could submit 
alternate sources of evidence such as statements from service 
comrades, letters to family members or friends about the in-
service injury and records of medical evaluations for 
employment immediately after service to substantiate his 
claim.  

In a February 2003 letter, the veteran was informed of the 
VCAA and was advised to identify any evidence in support of 
his claims that had not been obtained.  He was also advised 
of the evidence he needed to submit to show that he was 
entitled to service connection for his claimed disabilities.  
The letter further informed him that VA would obtain his 
available service medical records, VA records, and other 
pertinent federal records.  VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
However, it was ultimately his responsibility to submit any 
private records.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate the 
claim adjudicated herein as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA) No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit concluded that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the President recently 
signed a technical amendment to clarify that the time 
limitations for submitting evidence in the VCAA do not 
prevent VA from issuing a decision before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  However, in the present case, the 
veteran's claims were filed and initially denied prior to the 
enactment of the VCAA.  As such, the Board finds that this 
decision is inapplicable to the facts presented here.  

Furthermore, satisfying the strict letter holding in 
Pelegrini would require the Board to dismiss every case that 
did not absolutely meet these standards.  Such an action 
would render a rating decision promulgated prior to providing 
the veteran full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the veteran.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision , the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally, the submission of a 
substantive appeal by the claimant.  The prior actions of the 
veteran would be nullified by a strict reading of Pelegrini, 
and essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  This claim was filed in 
1998, more than five years ago.  

The Board does not believe that voiding the rating decision 
is in this veteran's best interests.  Simply put, in this 
case, the claimant was provided every opportunity to submit 
evidence.  He was provided with notice of the appropriate 
laws and regulations.  He was provided notice of what 
evidence he needed to submit, and notice of what evidence VA 
would secure on his behalf.  He was given ample time to 
respond.  Hence, not withstanding Pelegrini, to allow the 
appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  Simply put, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including numerous attempts to obtain 
his service medical records or any other supporting 
documentation.  As discussed above, his service medical 
records have been reported to have been destroyed by the fire 
at the NPRC in 1973.  In October 1998, the NPRC reported that 
it had searched the sick reports for all companies under the 
609th Tank Destroyer Battalion from January to March 1942.  
No references to the veteran were found.  In a March 2000 
letter, he was advised that his service personnel record 
could not be located.  In a July 2000 letter, the veteran was 
advised that he could submit alternate sources of evidence to 
support his claims, including statements from comrades, 
letters to family member or friends referencing the in-
service injuries, and records of medical evaluations for 
employment immediately after service.  No additional evidence 
was received.  

Several additional requests for records were made to the 
NPRC.  In June 2003, the NPRC reported that sick/morning 
reports of the Headquarters Company, 609th Battalion were 
searched from December 1941 to March 1942.  No remarks 
regarding the veteran were found.  The veteran was informed 
of all efforts that had been made on his behalf in the 
October 2003 supplemental statement of the case.  VA 
outpatient records have been obtained and the available 
private medical records have been associated with the claims 
file.  The veteran was afforded the necessary VA examination.  
There is no indication that there exists any available 
evidence which has a bearing on the issue adjudicated here 
that has not been obtained.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of this appeal.  Hence, VA's duty to assist the veteran in 
the development of his claim has been satisfied.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury. If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent. Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a).  For injuries alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to grant service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence as discussed 
above.  See generally, Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Under current case law, "where service medical records are 
presumed destroyed,. . . the BVA's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As discussed above, it has been reported that the veteran's 
service medical records were destroyed in the fire that 
occurred at the NPRC in 1973.  Alternate sources were 
searched and no records were found.  The veteran has reported 
that he injured his left knee during maneuvers at Fort Bragg, 
North Carolina.  He went to the hospital and was told that 
they would not be sure that his knee would be okay after an 
operation.  He left and returned to duty.  He continued with 
his service and served during the Battle of the Bulge.  

An April 1988 X-ray report shows that there was an old 
fracture of the left patella.  Similar findings were reported 
in a May 1998 VA X-ray report.  The impression was a poorly 
defined sclerotic density in the patella which was 
indeterminate and may be related to an old trauma or 
fracture.  

Upon VA examination in May 1998, the veteran reported a 
history of an injury to his left knee at Fort Bragg, North 
Carolina.  He stated that he fell into a hole and injured the 
knee.  He was advised to have surgery on the knee, but he was 
subsequently deployed to Europe and fought in the Battle of 
the Bulge.  In 1989, he was found to have a neoplasm in the 
left femur.  The impression was a malignant fibrous 
histiocytoma.  It was successfully removed and there was no 
metastasis.  Currently, he complained of frequent pain in the 
left knee.  Clinical evaluation revealed flexion of the left 
knee to 80 degrees; and extension to 0 degrees.  There was 
some decreased stability of the left knee on Lachman's and 
McMurray's tests.  There was a depression deformity in the 
central area of the left patella, possibly related to a 
previous injury.  There was also marked scarring of the left 
thigh musculature as a result of the cancer surgery.  The 
diagnoses were degenerative joint disease of the left knee, 
and ligamentous laxity of the left knee.  The examiner 
remarked that there appeared to be a slight relationship to 
the veteran's decreased range of motion of the left knee that 
"could be attributed" to the injury in service.  Some of 
the weakness however, could also be more likely attributable 
to the cancer surgery.  He concluded that it was as likely as 
not that there was a degree of disability in his left knee as 
a result of the injury he sustained in service.  

Upon VA examination in October 2003, the veteran gave a 
history of injuring his left knee when he fell during basic 
training.  He did not sustain any additional injuries but his 
left knee continued to bother him.  He did not have any 
treatment for his left knee after service, and he worked at 
various jobs until he retired in 1965.  A malignant fibrous 
histiocytoma was removed from his left thigh in 1989.  
Physical examination revealed that the veteran was able to 
squat to 45 degrees, bilaterally, before he complained of 
left anterior knee pain.  Range of motion of the left knee 
was flexion to 120 degrees and full extension minus three 
degrees.  There was no pain on motion, and there was no 
patellofemoral or femorotibial crepitus.  There was no 
tenderness in the left knee.  The patella demonstrated normal 
mobility and tracking with no evidence of subluxation.  There 
was a bony irregularity at the superolateral pole of the left 
patella.  The diagnosis was history of injury to the left 
knee.  The examiner reported that he reviewed the veteran's 
claims folder.  He opined that the veteran did not have any 
left knee disability as a result of the incident in service.  
The examiner opined that the problems with the patella were 
congenital in nature, and the findings related to the left 
leg were residuals of the tumor surgery.  Arthritis was only 
seen in the right knee, not the left.  

In considering the evidence of record, the Board finds that 
service connection for residuals of a left knee injury is not 
warranted.  Regrettably, the veteran's service medical 
records have been reported to be unavailable.  He was 
provided the opportunity to submit alternate forms of 
evidence to show that he injured his knee in service; 
however, there is no corroborating documentation in the 
record to support his assertion.  Furthermore, he has not 
alleged that he injured the knee in combat, but rather during 
the completion of basic training.  Consequently, the relaxed 
burden regarding in-service incurrence of an injury is not 
applicable, and the veteran's statements alone regarding the 
injury are not sufficient.  As a result, the statement from 
the May 1998 VA examiner does not provide an objective 
competent opinion as to the etiology of the veteran's left 
knee disability because it is based solely on the veteran's 
statements pertaining to the injury he sustained in service.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals).  
The October 2003 VA opinion is more probative on the matter 
because it was based on a full review of the veteran's claims 
folder.  See Winsett, Bloom, supra.  Although the evidence is 
split on whether or not the veteran has arthritis in his left 
knee, it is clear that he was not diagnosed with arthritis of 
the left knee within one year of his discharge from service.  
Therefore, presumptive service connection for arthritis is 
not warranted.  

To the extent that the veteran offers his own opinion that 
his current left knee disability is related to his military 
service, or that he had arthritis in his left knee within one 
year of his discharge, the Board notes that his opinion is 
not probative on the issue.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  Espiritu, supra.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (old and new versions) 
and 38 C.F.R. § 3.102, particularly in light of the veteran's 
missing service medical records; however, the evidence is not 
of such approximate balance as to warrant its application.  
See O'Hare, supra.  The Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a left knee injury, and 
the medical evidence does not show that arthritis of the left 
knee was diagnosed within one year of the veteran's discharge 
from service.  Therefore, service connection for residuals of 
a left knee injury is denied.  See Gilbert, supra.  


ORDER

Service connection for residuals of a left knee injury is 
denied.  


REMAND

As noted in the Introduction above, in January 2004, the 
undersigned Veterans Law Judge granted the veteran's 
representative's motion to advance the veteran's case on the 
Board's docket.  Subsequently, on January 28, 2004, the Board 
received additional evidence that the veteran had submitted 
to the RO.  However, a waiver of RO review was not enclosed 
with the evidence which pertains to the veteran's claim for 
service connection for residuals of broken toes.  Therefore, 
the RO must readjudicate this issue on appeal in light of 
this evidence before the Board issues a decision on the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  

The veteran's claim for service 
connection for residuals of broken toes 
should be readjudicated in light of all 
the additional evidence associated with 
the claims folder since issuance of the 
most recent supplemental statement of the 
case in October 2003.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



